                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PATRICK SEAN BUTLER,                          :
     Plaintiff,                               :
                                              :
       v.                                     :      CIVIL ACTION NO. 19-CV-6131
                                              :
MIROSLAV DJINDJIEV, et al.,                   :
    Defendants.                               :

                                             ORDER

       AND NOW, this 19th day of March, 2020, upon consideration of Plaintiff Patrick Sean

Butler’s Amended Complaint (ECF No. 11), it is ORDERED that:

       1.      The Clerk of Court shall AMEND the docket to reflect the caption of the

Amended Complaint.

       2.      The Amended Complaint is DISMISSED as frivolous and for failure to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) for the reasons stated in the Court’s

Memorandum as follows:

               a. Butler’s claims against all Defendants in their official capacities are

                   DISMISSED WITH PREJUDICE;

               b. Butler’s claims against Defendant Jared Joseph Hanna in his individual

                   capacity are DISMISSED WITH PREJUDICE;

               c. Butler’s claims against Defendants Miroslav Djindiev, Michael Hogskin, and

                   Trooper Griffin in their individual capacities, which the Court has construed

                   as Fourth Amendment claims for false arrest, false imprisonment, and

                   malicious prosecution, and Due Process claims for fabricated evidence are
                   DISMISSED WITHOUT PREJUDICE to amendment in accordance with

                   paragraph three (3) of this Order.

       3.      Butler may file a second amended complaint within thirty (30) days of the date of

this Order only with respect to the claims that the Court has dismissed without prejudice as

discussed in section III.C. of the Court’s accompanying Memorandum. Any second

amended complaint must identify all defendants in the caption of the second amended complaint

in addition to identifying them in the body of the second amended complaint and shall clearly

state the basis for Butler’s claims against each defendant. The second amended complaint shall

be a complete document that does not rely on the initial Complaint, Amended Complaint, or any

other papers filed in this case to state a claim. When drafting his second amended complaint,

Butler should be mindful of the Court’s reasons for dismissing the claims in his Amended

Complaint as explained in the Court’s Memorandum. Upon the filing of a second amended

complaint, the Clerk shall not make service until so ORDERED by the Court.

       4.      The Clerk of Court is DIRECTED to send Butler a blank copy of the Court’s

form complaint for a prisoner filing a civil rights action bearing the above civil action number.

Butler may use this form to file his second amended complaint if he chooses to do so.

       5.      If Butler fails to file a second amended complaint in accordance with this Order,

his case may be dismissed without further notice for failure to prosecute.

                                              BY THE COURT:


                                              /s/ Juan R. Sánchez
                                              JUAN R. SÁNCHEZ, C.J.
